11/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA-0328
                                                                                Case Number: DA 20-0328




  JAMES HARTSHORNE and
  ANGELO QUEIROLO,

     Plaintiffs/Appellees/Cross-
  Appellants,                                  GRANT OF EXTENTION OF
                                                    TIME TO FILE
         v.                                      DEFENDANTS/CROSS-
                                               APPELLEES ANSWER BRIEF
  CITY OF WHITEFISH and
  WHITEFISH CITY COUNCIL,

     Defendants/Cross-Appellees,

  and

  IO2.5, a series member of IO<3, LLC, a
  Montana Limited Liability Company,

     Defendant/Appellant/Cross-Appellee.




        Pursuant to Rule 26(1), M.R.App.P., Defendants/Cross-Appellees City of

Whitefish and Whitefish City Council are hereby granted an extension of time up

to and including December 29, 2020, to file their Answer Brief.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       November 17 2020